



MISE EN GARDE

CECI EST UN APPEL EN VERTU DE
    LA

LOI SUR LES SERVICES À LENFANCE
    ET À LA FAMILLE.

IL EST ASSUJETTI À LARTICLE 45 DE LA LOI
    QUI DISPOSE CE QUI SUIT :

45(7)  Le tribunal peut rendre une
    ordonnance qui :

a) exclut un représentant
    particulier des médias de la totalité ou dune partie de laudience;

b) exclut tous les représentants
    des médias de la totalité ou dune partie de laudience

c) interdit la publication dun
    rapport de laudience ou dune partie définie de celle-ci,

sil est davis que la présence du
    ou des représentants des médias ou que la publication du rapport, selon le cas,
    causerait des maux affectifs à lenfant qui témoigne, qui participe à
    laudience ou qui fait lobjet de linstance.

45(8)  Nul ne doit publier ni rendre
    publics des renseignements qui ont pour effet didentifier un enfant qui
    témoigne, qui participe à une audience ou qui fait lobjet dune instance, ou
    son père ou sa mère, son père ou sa mère de famille daccueil ou un membre de
    la famille de lenfant.

45(9)  Le tribunal peut rendre une
    ordonnance interdisant la publication de renseignements qui ont pour effet
    didentifier une personne accusée dune infraction visée à la présente partie.




COUR DAPPEL DE LONTARIO

RÉFÉRENCE: La Société de l'aide à l'enfance
    c. A.M., 2017 ONCA 97

DATE: 20170206

DOSSIER: C62418

Les juges Sharpe, Rouleau et
    Benotto

ENTRE

La Société de lAide à lEnfance

Requérante (Intimée dans lappel)

et

A.M.

Co-intimée (Intimée dans lappel)

et

E.J.

Co-intimé (Appelant dans lappel)

E.J., en personne

Julie Daoust, pour lintimée la Société
    de laide à lenfance

Date de laudience : Le 3
    février 2017

En appel de lordonnance du juge Robert
    N. Beaudoin de la Cour supérieure de justice, en date du 8 avril 2016.

INSCRIPTION SUR CAHIER DAPPEL

[1]

Lordonnance maintenant en appel est une
    ordonnance définitive dun juge de la Cour supérieure de justice siégeant dans
    la Cour de la famille à Ottawa. La décision en est une rendue en vertu de
    larticle 57 de la
Loi sur les services à lenfance et à la famille
,
    L.R.O. 1990, chap. C.11 partie III. Larticle 69 de cette loi prévoit des
    appels à la Cour supérieure de justice mais, étant donné quOttawa est une
    région de lOntario où la cour unifiée de la famille a compétence, larticle
    21.9.1 de la
Loi sur les tribunaux judiciaires
, L.R.O. 1990, chap. C.
    43 prévoit que les décisions de la Cour de la famille rendues en vertu de cette
    partie seront portées devant la Cour divisionnaire.

[2]

En conclusion, lordonnance à légard de
    laquelle lappelant a interjeté appel est du ressort de la Cour divisionnaire
    et la Cour dappel na pas compétence sur lappel. Lappel est donc renvoyé à
    la Cour divisionnaire.

[3]

Lintimée, la Société de laide à lenfance, a
    droit à ses dépens fixés à $300, tout compris.


